UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANTHONY M. ELLIS,
                              Plaintiff,
                                                               21-CV-4766 (KMK)
                     -against-
                                                               ORDER
C.O. SONKO; SGT. MONTGOMERY,
                              Defendants.

KENNETH M. KARAS, United States District Judge:

        Plaintiff Anthony M. Ellis was incarcerated at Downstate Correctional Facility

(Downstate) when he filed this pro se complaint, which is dated May 23, 2021. On June 3, 2021,

the Court granted Plaintiff’s request to proceed without prepayment of fees, that is, in forma

pauperis (IFP), and the Clerk’s Office mailed a copy of the order to Plaintiff at Downstate that

same day. On June 16, 2021, the order was returned to the Court as undeliverable. According to

the New York State Department of Corrections and Community Supervision website, Plaintiff

was paroled on May 27, 2021.

        Under Rule 41(b) of the Federal Rules of Civil Procedure, a district court may dismiss an

action sua sponte for failure to prosecute after notifying the plaintiff that it intends to do so.

LeSane v. Hall’s Sec. Analyst, Inc., 239 F.3d 206, 209 (2d Cir. 2001); see Fields v. Beem, No. 13-

CV-0005 (GTS/DEP), 2013 WL 3872834, at *2 (N.D.N.Y. July 24, 2013) (“A plaintiff is

required to notify the Court when his address changes, and failure to do so is sufficient to justify

dismissal of a plaintiff’s complaint.”) (collecting cases).

        The Court directs Plaintiff to update his address of record within 45 days of the date of

this order. If Plaintiff fail to comply with this order, the Court will dismiss the action without

prejudice for failure to prosecute.
         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.1

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:       June 21, 2021
             White Plains, New York

                                                               KENNETH M. KARAS
                                                              United States District Judge




         1
          Because Plaintiff has not updated his address, in all likelihood he will not receive the
order by mail. If Plaintiff remains interested in litigating this case, it is his responsibility to find
out the status of this matter, which he can do by calling the Clerk’s Office or visiting in person.
                                                    2
